


109 HR 5762 IH: Contact Lens Consumer Protection

U.S. House of Representatives
2006-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5762
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2006
			Mr. Terry introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Fairness to Contact Lens Consumers Act with
		  respect to the availability of contact lenses.
	
	
		1.Short titleThis Act may be cited as the
			 Contact Lens Consumer Protection
			 Act.
		2.Contact lens
			 consumer protectionThe
			 Fairness to Contact Lens Consumers Act (15 U.S.C. 7601 et seq.) is amended by
			 inserting after section 7, the following new section:
			
				7A.Policy regarding
				the availability of contact lenses
					(a)In
				GeneralA manufacturer shall make any contact lens the
				manufacturer produces, markets, distributes, or sells available in a
				commercially reasonable and nondiscriminatory manner to—
						(1)prescribers;
						(2)entities
				associated with prescribers; and
						(3)alternative
				channels of distribution.
						(b)Exclusion
						(1)In
				generalFor purposes of this section, the term contact
				lens does not include lenses that are described in paragraph (2).
						(2)Lenses
				describedThe lenses described in this paragraph include—
							(A)rigid gas
				permeable lenses;
							(B)bitoric gas
				permeable lenses;
							(C)bifocal gas
				permeable lenses;
							(D)keratoconus
				lenses;
							(E)custom soft toric
				lenses; and
							(F)any other custom
				designed lenses that are manufactured for an individual patient and are not
				mass marketed or mass produced.
							(c)DefinitionsIn
				this section:
						(1)Alternative
				channels of distributionThe term alternative channels of
				distribution means any mail order company, Internet retailer, pharmacy,
				buying club, department store, or mass merchandise outlet, without regard to
				whether the entity is associated with a prescriber, unless the entity is a
				competitor as defined in paragraph (2).
						(2)CompetitorThe
				term competitor means an entity that manufactures contact lenses
				and sells the lenses in direct competition with another manufacturer.
						(3)ManufacturerThe
				term manufacturer includes the manufacturer and the parent company
				of the manufacturer, and any subsidiaries, affiliates, successors, and assigns
				of the manufacturer.
						(d)Safe Harbor for
				ManufacturersNothing in this section shall be deemed to impose
				on a manufacturer an obligation to—
						(1)sell to a
				competitor;
						(2)sell contact
				lenses to different contact lens distributors or customers at the same price,
				consistent with applicable Federal law;
						(3)open or maintain
				any account for a seller who is not in substantial compliance with this
				Act;
						(4)decide whether to
				sell to a low volume account directly or through a distributor; or
						(5)make available to
				sellers in all geographic areas lenses that are being test marketed on a
				limited basis in one geographic area.
						(e)RulemakingThe
				Federal Trade Commission shall prescribe rules to carry out this section in the
				same manner as set forth under section 8 of this Act and any rule prescribed
				under this section shall take effect not later than 60 days after the date of
				the enactment of this Act.
					(f)ViolationsAny
				violation of this section or the rules required under subsection (e) shall be
				treated in the same manner as provided for under section 9 of this
				Act.
					.
		
